DETAILED ACTION
This action is responsive to the following communications: Application filed on May 20, 2021.
Claims 1-20 are pending.  Claims 1, 8 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 06/01/2021.  This IDS has been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11031811. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/325530
Claims of US 11031811 B2
1. A power tool comprising:
a power tool housing;
an interface configured to receive a battery pack;
a trigger for user control of power tool operation;
at least one sensor configured to measure an operational characteristic of the power tool; and
a controller configured to:
receive a control signal from the trigger,
control the power tool in response to the control signal,
receive power tool operational data from the at least one sensor indicative of the operational characteristic of the power tool, and
provide additional energy to the power tool via an auxiliary energy supply within the power tool housing based on the operational characteristic of the power tool.
2. The power tool of claim 1, wherein the auxiliary energy supply is integrated within the power tool housing.
1. A power tool system for supplying supplemental power to a power tool, the system comprising:
a power tool housing;
a motor coupled to an output driver;
a trigger for user control of power tool operation;
a sensor configured to measure an operation characteristic of the power tool;
a battery pack selectively coupled to the motor;
an auxiliary energy supply, located within the power tool housing, selectively coupled to the motor; and
a motor controller including an electronic processor and a memory, the memory storing instructions that when executed by the electronic processor configure the motor controller to
receive a control signal from the trigger;
drive the motor utilizing energy from the battery pack in response to the control signal;
receive information from the sensor; and
provide additional energy to the motor from the auxiliary energy supply within the power tool housing depending on the information from the sensor.
3. The power tool of claim 1, wherein the controller provides the additional energy to the power tool from the auxiliary energy supply by connecting the auxiliary energy supply in series with the battery pack.
2. The system of claim 1, wherein the motor controller provides the additional energy to the motor from the auxiliary energy supply by connecting the auxiliary energy supply in series with the battery pack.


3. The system of claim 1, wherein the sensor information includes one or more types of operation information selected from the group of motor speed, motor rotational position, motor current, and trigger pull percentage.

4. The system of claim 1, wherein the sensor information includes motor speed and motor current information and the controller determines whether to provide the additional energy to the motor based on the motor speed and the motor current information.
5. The power tool of claim 1, further comprising:
a motor coupled to an output driver;
wherein the sensor is configured to measure one or more types of operational characteristics selected from the group of a motor speed, a motor rotational position, a motor current, and a trigger pull percentage.
6. The power tool of claim 1, wherein the power tool operational data includes a motor speed and a trigger pull percentage, and the controller is configured to determine whether to provide the additional energy based on the motor speed and the trigger pull percentage.
5. The system of claim 1, wherein the sensor information includes motor speed and trigger pull percentage information and the controller determines whether to provide the additional energy to the motor based on the motor speed and the trigger pull percentage information.
4. The power tool of claim 1, wherein the auxiliary energy supply is a capacitor.(Capacitor treated as a energy supply unit).
11. The method of claim 8, wherein the auxiliary energy supply is a capacitor.

6. The system of claim 1, wherein the auxiliary energy supply is integrated within the battery pack or integrated within a housing of the power tool.

7. The system of claim 1, further comprising a battery charger that is coupleable to the battery pack, wherein the battery pack receives charging energy from the battery charger and an electronic controller of the battery pack selectively couples the auxiliary energy supply to the battery charger to provide charging energy to the auxiliary energy supply.
7. The power tool of claim 6, wherein the auxiliary energy supply is configured to receive charging energy through energy recapture from regenerative braking during operation of the power tool.

8. The system of claim 1, wherein the auxiliary energy supply receives charging energy through energy recapture from regenerative braking of the motor during operation of the power tool.
8. A method for supplying additional energy to a power tool, the power tool including a power tool housing, the method comprising:
receiving, by a controller, a control signal from a trigger for user control of power tool operation;
controlling, by the controller, the power tool in response to the control signal;
receiving, by the controller, information from at least one sensor configured to measure an operational characteristic of the power tool; and
providing, by the controller, additional energy to the power tool via an auxiliary energy supply within the power tool housing based on the operational characteristic of the power tool.
9. The method of claim 8, wherein the auxiliary energy supply is integrated within the power tool housing.
9. A method for supplying supplemental power to a power tool, the power tool including a power tool housing, the method comprising:
receiving, by a motor controller, a control signal from a trigger for user control of power tool operation;
driving, by the motor controller, a motor coupled to an output driver utilizing energy from a battery pack in response to the control signal;
receiving, by the motor controller, information from a sensor configured to measure an operation characteristic; and
providing, by the motor controller, additional energy to the motor from an auxiliary energy supply located within the power tool housing, depending on the information from the sensor.
10. The method of claim 8, further comprising connecting the auxiliary energy supply in series with a power supply coupled to the power tool.
10. The method of claim 9, wherein the motor controller provides the additional energy to the motor from the auxiliary energy supply by connecting the auxiliary energy supply in series with the battery pack.


12. The method of claim 8, wherein the operational characteristic is selected from the group of a motor speed, a motor rotational position, a motor current, and a trigger pull percentage.
13. The method of claim 8, wherein the information includes a motor speed and a trigger pull percentage, and the method further comprises determining whether to provide the additional energy based on the motor speed and the trigger pull percentage.
11. The method of claim 9, wherein the sensor information includes one or more types of operation information selected from the group of motor speed, motor rotational position, motor current, and trigger pull percentage.



12. The method of claim 9, wherein the sensor information includes motor speed and motor current information and the controller determines whether to provide the additional energy to the motor based on the motor speed and the motor current information.
12. The method of claim 8, wherein the operational characteristic is selected from the group of a motor speed, a motor rotational position, a motor current, and a trigger pull percentage.
13. The method of claim 8, wherein the information includes a motor speed and a trigger pull percentage, and the method further comprises determining whether to provide the additional energy based on the motor speed and the trigger pull percentage.
13. The method of claim 9, wherein the sensor information includes motor speed and trigger pull percentage information and the controller determines whether to provide the additional energy to the motor based on the motor speed and the trigger pull percentage information.

14. The method of claim 9, wherein the auxiliary energy supply is integrated within the battery pack or integrated within a housing of the power tool.
14. The method of claim 8, further comprising closing a first switch, closing a second switch, opening a third switch to provide the additional energy from the auxiliary energy supply.
15. The method of claim 9, further comprising receiving charging energy at the battery pack from a battery charger connected to the battery pack and selectively coupling, by an electronic controller of the battery pack, the auxiliary energy supply to the battery charger to provide charging energy to the auxiliary energy supply.
15. The method of claim 8, wherein the auxiliary energy supply receives charging energy through energy recapture from regenerative braking during operation of the power tool.
16. The method of claim 9, wherein the auxiliary energy supply receives charging energy through energy recapture from regenerative braking of the motor during operation of the power tool.
16. A power tool comprising:
a power tool housing;
an input for user control of power tool operation;
an auxiliary energy supply located within the power tool housing;
at least one sensor within the power tool housing configured to measure an operational characteristic of the power tool; and
a controller configured to:
receive a control signal from the input,
control the power tool in response to the control signal,
receive power tool operational data from the at least one sensor indicative of the operational characteristic of the power tool, and
provide additional energy to the power tool via the auxiliary energy supply based on the power tool operational data.
17. A power tool with a supplemental power supply, the power tool comprising:
a power tool housing;
a motor coupled to an output driver;
a trigger for user control of power tool operation;
a sensor configured to measure an operation characteristic of the power tool;
auxiliary energy supply, located within the power tool housing; and
a motor controller including an electronic processor and a memory, the memory storing instructions that when executed by the electronic processor configure the motor controller to
receive a control signal from the trigger;
drive the motor utilizing energy received from a power supply coupled to the power tool, wherein the motor is driven in response to the control signal;
receive information from the sensor; and
provide additional energy to the motor from the auxiliary energy supply located within the power tool housing, depending on the information from the sensor.
17. The power tool of claim 16, wherein the controller provides the additional energy to the power tool from the auxiliary energy supply by connecting the auxiliary energy supply in series with a power supply coupled to the power tool.
18. The power tool of claim 17, wherein the controller provides the additional energy to the motor from the auxiliary energy supply by connecting the auxiliary energy supply in series with the power supply coupled to the power tool.
18. The power tool of claim 16, further comprising:
a motor coupled to an output driver;
wherein the at least one sensor is configured to measure one or more types of operational characteristics selected from the group of a motor speed, a motor rotational position, a motor current, and a trigger pull percentage.
19. The power tool of claim 16, wherein the power tool operational data includes a motor speed and a trigger pull percentage, and the controller is configured to determine whether to provide the additional energy based on the motor speed and the trigger pull percentage.

19. The power tool of claim 17, wherein the sensor information includes one or more types of operation information selected from the group of motor speed, motor rotational position, motor current, and trigger pull percentage.
20. The power tool of claim 16, wherein the auxiliary energy supply is configured to receive charging energy through energy recapture from regenerative braking during operation of the power tool.
20. The power tool of claim 17, wherein the auxiliary energy supply receives charging energy through energy recapture from regenerative braking of the motor during operation of the power tool.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846